Title: To James Madison from Frederick Jacob Wichelhausen, 16 August 1803 (Abstract)
From: Wichelhausen, Frederick Jacob
To: Madison, James


16 August 1803, Bremen. Wrote last on 18 July, enclosing his “usual semi-annual report, as also a table of duties for vessels entering this port.” Informs JM that the British have declared the Weser River in a state of blockade. Believes this information will have already come to JM’s notice, as it was announced to the foreign ministers by the British government on 26 July. On 3 Aug. two American ships entered this river without being warned off, but on 4 and 5 Aug. “several vessels were ordered back again, so that about this time the blockade may be considered having comenced,” though it was only announced to the Bremen Senate by the British minister in Hamburg on 12 Aug. “This extraordinary measure of shutting two neutral ports against all other nations without exeption, can in my opinion not last long, every neutral comercial power being too much interrested in it, it producing the greatest inconveniences to their trade.” Believes that “remonstrances against it” will force the British to raise the blockade. “The comerce of the United States will also meet thereby great impedements and difficulties,” since American ships will undoubtedly be bound for the “hanstowns” and will find it difficult “to reach the place of their destination.” “Emden will be the only port but this city is not so considerable, as to offer a good marcket for a large importation; they will be obliged to send their goods by land carriage to Bremen, which as the distance … is about 14 german miles … will make a material difference in the price, and consequently produce a loss to the owner.” The British base their blockade on the principle “that the French had taken possession of the shores” of the Elbe and Weser Rivers intending “to stop their comerce and navigation thereon entirely.” Thus as long as the French occupy the shores of those rivers, the British will “stop all navigation on them.” “Several American captains will enter protests, on account, that they are not allowed to take out cargoes again, on the general principles of blockades.” The British impressed an American sailor named James Newhall from the ship Essex of Salem, Capt. Joseph Orne, “on account of having no protection with him.” Encloses a copy of a protest entered by the captain.
 

   
   RC (DNA: RG 59, CD, Bremen, vol. 1). 3 pp.; docketed by Wagner. Enclosures not found.



   
   Wichelhausen referred to Bremen and Hamburg, two Hanse Towns, or members of the former Hanseatic League, a commercial confederacy of northern European cities that thrived from the thirteenth to the seventeenth century.



   
   For details of Newhall’s impressment, see Daniel Brent to William R. Lee, 22 Feb. 1804 (DNA: RG 59, DL, vol. 14).



   
   A full transcription of this document has been added to the digital edition.

